TERM NOTE


 

$2,847,603.50
June 27, 2013
New York, New York

 
This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Amended and Restated Revolving Credit, Term Loan and
Security Agreement dated the date hereof (as amended, restated, supplemented or
modified from time to time, the “Loan Agreement”) by and among AIR INDUSTRIES
MACHINING, CORP. (“Air”), a corporation organized under the laws of the State of
New York, WELDING METALLURGY, INC. (“WM”), a corporation organized under the
laws of the State of New York, NASSAU TOOL WORKS, INC.  (formerly known as NTW
Operating Inc.) (“Nassau”  and collectively with Air and WM, the “Borrower”), a
corporation organized under the laws of the State of New York,  AIR INDUSTRIES
GROUP, INC. (f/k/a Gales Industries Incorporated), a corporation organized under
the laws of the State of Delaware (“Air Group” and collectively with the
Borrower, the “Obligor”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), the
various financial institutions named therein or which hereafter become a party
thereto, (together with PNC, collectively, “Lenders”) and PNC as agent for
Lenders (in such capacity, “Agent”).  Capitalized terms not otherwise defined
herein shall have the meanings provided in the Loan Agreement.


FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of PNC, at the
office of Agent located at PNC Bank Center, Two Tower Center, 8th Floor, East
Brunswick, New Jersey 08816, or at such other place as Agent may from time to
time designate to Borrower in writing:


(i)           the principal sum of TWO MILLION EIGHT HUNDRED FORTY-SEVEN
THOUSAND SIX HUNDRED THREE AND 50/100 DOLLARS ($2,847,603.50), payable in
accordance with the provisions of the Loan Agreement and subject to acceleration
upon the occurrence of an Event of Default under the Loan Agreement or earlier
termination of the Loan Agreement pursuant to the terms thereof;


(ii)           interest on the principal amount of this Note from time to time
outstanding, payable at the Term Loan Rate in accordance with the provisions of
the Loan Agreement.  In no event, however, shall interest exceed the maximum
interest rate permitted by law.  Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
Default Rate; and


(iii)           notwithstanding anything to the contrary herein, in the Loan
Agreement and/or in any Other Document, all outstanding principal and interest
hereunder is due and payable on the Termination Date.
 
 
 

--------------------------------------------------------------------------------

 

 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.


This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.


If an Event of Default under Section 10.7 or 10.8 of the Loan Agreement shall
occur, then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.  If any other
Event of Default shall occur under the Loan Agreement or any of the Loan
Documents, which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.


This Note is intended to amend, restate and replace a certain Term Note issued
by the Borrower in favor of the Lenders dated June 21, 2012 in the original
principal amount of $5,400,000.  This Note is not a novation.


This Note shall be construed and enforced in accordance with the laws of the
State of New York.


Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.
 
ATTEST:
AIR INDUSTRIES MACHINING, CORP.
       
By: /s/ DARIO PERAGALLO
By: /s/ PETER RETTALIATA
Name:  DARIO PERAGALLO
Name:  PETER RETTALIATA
Title:     Secretary
Title:     President
       
ATTEST:
WELDING METALLURGY, INC.  (as successor
 
by merger with WMS Merger Corp.)
       
By: /s/ DARIO PERAGALLO
By: /s/ PETER RETTALIATA
Name:  DARIO PERAGALLO
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President
   
ATTEST:
NASSAU TOOL WORKS, INC.
 
(formerly known as NTW Operating Inc.)
       
By: /s/ DARIO PERAGALLO
By: /s/ PETER RETTALIATA
Name:  DARIO PERAGALLO
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President


2

--------------------------------------------------------------------------------